      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 1 of 9 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

KATHRYN BOSTON,                                    §
                                                   §
        Plaintiff,                                 §
                                                              CIVIL ACTION NO. 4:19-cv-438
                                                   §
v.                                                 §
                                                   §
                                                              JURY TRIAL DEMANDED
ORTHOFIX MEDICAL, INC.; and                        §
OPTIONS MEDICAL, LLC.                              §
                                                   §
        Defendants.                                §

                                   ORIGINAL COMPLAINT

       Plaintiff Kathryn Boston (“Plaintiff”), by and through her attorneys, Ellwanger Law LLLP,

brings this action for damages and other legal and equitable relief from Orthofix Medical, Inc.

(“Defendant Orthofix”) and Options Medical, LLC (“Defendant Options Medical”), (collectively

“Defendants”), for violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended

42 U.S.C. §§ 2000e et. seq., and any other cause(s) of action that can be inferred from the facts set

forth herein.

                                        INTRODUCTION

       1.       This is an action brought by Ms. Boston against Defendants for acts of

discrimination based on sex, sexual harassment, and retaliation. Defendants’ acts are in violation

of Title VII, and any other cause(s) of action that can be inferred from the facts set forth herein.

       2.       Ms. Boston was employed by Defendant Options Medical as Junior Associate

Territory Manager from approximately November 2016 until on or around September 28, 2017.

       3.       Defendant Orthofix acquired Defendant Options Medical in or around February

2019. In a press release dated February 1, 2019, Beth Stevenson, Distributor Principal and founder


                                                  1
                                                                       ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 2 of 9 PageID #: 2



of Defendant Options Medical, stated, “Options Medical started in North Central Florida as a small

team of hard working individuals who wanted to provide the best in medical device solutions to

physicians. Today I am proud to say we have grown into a team of 40 plus who cover the states of

Florida and Connecticut. We are excited to become a part of Orthofix and look forward to

continuing our record of success for many years to come.” Brad Niemann, President of Global

Orthofix Spine, stated, “Options Medical has been a successful distributor for our Bone Growth

Therapies devices for many years. We are pleased to have this established and proven partner join

the Orthofix team as a part of our direct sales force.”

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights and (ii) under the Declaratory Judgment Statute, 28

U.S.C. § 2201. This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1367,

which confers supplemental jurisdiction upon this Court for all other claims that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.

       5.      Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (c), in

that Defendants maintain offices, conduct business, and reside in this district.




                                                  2
                                                                       ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 3 of 9 PageID #: 3



                                             PARTIES

       6.       Ms. Boston is a person who has been aggrieved by Defendants’ actions. She is and

has been, at all relevant times, a citizen of the United States of America and is a resident of

Cuyahoga County, Ohio.

       7.       At all relevant times, Ms. Boston was Defendants’ employee and therefore covered

by Title VII.

       8.       Defendant Options Medical is a privately held company located at 7605 SW

Williston Road, Gainesville, Florida, 32608.

       9.       During all relevant times, Options Medical was an employer covered by Title VII.

       10.      In or around February 2019, Defendant Orthofix acquired Defendant Options

Medical. In a press release dated February 1, 2019, Beth Stevenson, Distributor Principal and

founder of Defendant Options Medical, stated, “Options Medical started in North Central Florida

as a small team of hard working individuals who wanted to provide the best in medical device

solutions to physicians. Today I am proud to say we have grown into a team of 40 plus who cover

the states of Florida and Connecticut. We are excited to become a part of Orthofix and look forward

to continuing our record of success for many years to come.” Brad Niemann, President of Global

Orthofix Spine, stated, “Options Medical has been a successful distributor for our Bone Growth

Therapies devices for many years. We are pleased to have this established and proven partner join

the Orthofix team as a part of our direct sales force.”

       11.      Defendant Orthofix is a publicly traded global medical device company,

headquartered at 3451 Plano Parkway, Lewisville, Texas 75056.

       12.      During all relevant times, Defendant Orthofix has been an employer covered by

Title VII.



                                                  3
                                                                     ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 4 of 9 PageID #: 4



          13.    Defendant Orthofix transacted and continues to transact business in Texas by,

among other things, employing persons at its headquarters located within Texas and within this

judicial district.

                EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

    14.          Plaintiff, who has herein alleged claims pursuant to Title VII, has timely filed a

complaint of discrimination with the Equal Employment Opportunity Commission (“EEOC”).

    15.          Plaintiff has received her Notice of Right to Sue letter from the EEOC prior to the

filing of this Complaint.

                                    STATEMENT OF FACTS

          16.    Ms. Boston was employed by Defendant Options Medical in Gainesville, Florida

as a Junior Associate Territory Manager from in or around November 2016 until her constructive

discharge on or around September 28, 2017.

          17.    As a Junior Associate Territory Manager, Ms. Boston’s job duties included

traveling to doctor’s offices in order to obtain the paperwork necessary to authorize the use of

Orthofix devices for Medicare patients.

          18.    Throughout her employment, Ms. Boston was subjected to severe or pervasive

sexual harassment at the hands of Dr. David Greenwald, a neurosurgeon located in St. Augustine,

Florida. Upon information and belief, Dr. Greenwald was one of Defendant Option Medical’s

largest accounts.

          19.    During her employment, Ms. Boston routinely visited Dr. Greenwald’s office in

order to obtain Dr. Greenwald’s signature on certificates of medical necessity and other necessary

paperwork for Medicare to authorize the use of Orthofix devices. Ms. Boston also interacted with




                                                  4
                                                                      ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 5 of 9 PageID #: 5



Dr. Greenwald during company dinners and physician meetings attended by Options Medical

employees.

       20.     Dr. Greenwald repeatedly subjected Ms. Boston to numerous instances of unwanted

physical touching, including, but not limited to, putting his hands under her clothing and grabbing

Ms. Boston’s bare breasts and buttocks, kissing her, rubbing her body in a sexual manner, and

grabbing and holding her body against his.

       21.     Dr. Greenwald also repeatedly subjected Ms. Boston to numerous unwanted sexual

comments. For example, Dr. Greenwald told Ms. Boston that, “anytime you feel anything in your

vagina, it’s me thinking about having a threesome with you and [another Options Medical

manager].

       22.     Dr. Greenwald also subjected Ms. Boston to numerous other unwanted sexual

comments including, but not limited to sexually explicit jokes and memes, comments concerning

the size of her breasts and whether they were fake, comments concerning Dr. Greenwald’s sexual

history and sexual encounters, and telling her that clothing was optional.

       23.     Ms. Boston repeatedly reported Dr. Greenwald’s sexual harassment to managers at

Options Medical. Management also witnessed some of the harassment. However, upon

information and belief, Defendant Options Medical did not conduct any investigation into Ms.

Boston’s complaints and no remedial measures were taken.

       24.     To the contrary, Defendant Options Medical encouraged Ms. Boston to allow Dr.

Greenwald to continue sexually harassing her and other Options Medical employees because

Defendant Options Medical wanted Dr. Greenwald to continue to support its business.

       25.     In retaliation for her complaints of sexual harassment, Defendant Options Medical

denied her training and subjected her to defamation.



                                                 5
                                                                     ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 6 of 9 PageID #: 6



       26.     Additionally, on or around August 7, 2017, Ms. Boston attended a training at

Orthofix headquarters in Lewisville, Texas. At this training, Ms. Boston reported the sexual

harassment and assault she had experienced to Brad Niemann, who is now the current President of

Orthofix Spine. Upon information and belief, Orthofix did not conduct any investigation into Ms.

Boston’s complaint of sexual harassment and assault at Options Medical. Instead, the night after

Ms. Boston reported the sexual harassment and assault, Mr. Niemann invited Ms. Boston to go to

a night club with him. Upon information and belief, Mr. Niemann then asked one of Ms. Boston’s

colleagues to inform Ms. Boston that he would like to date her.

       27.     On or around September 28, 2017, Ms. Boston was subjected to a constructive

discharge.

       28.     In or around February 2019, Defendant Orthofix acquired Defendant Options

Medical. In a press release dated February 1, 2019, Beth Stevenson, Distributor Principal and

founder of Defendant Options Medical, stated, “Options Medical started in North Central Florida

as a small team of hard working individuals who wanted to provide the best in medical device

solutions to physicians. Today I am proud to say we have grown into a team of 40 plus who cover

the states of Florida and Connecticut. We are excited to become a part of Orthofix and look forward

to continuing our record of success for many years to come.” Brad Niemann, President of Global

Orthofix Spine, stated, “Options Medical has been a successful distributor for our Bone Growth

Therapies devices for many years. We are pleased to have this established and proven partner join

the Orthofix team as a part of our direct sales force.”




                                                  6
                                                                     ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 7 of 9 PageID #: 7



          AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                       (Discrimination)

       29.     Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

       30.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as Defendants have engaged in the practice of discrimination

with respect to the terms and conditions of Plaintiff’s employment.

       31.     Plaintiff’s requests for relief are set forth below.

        AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                 (Hostile Work Environment)

       32.     Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

       33.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as Plaintiff was subjected to a hostile work environment on

the basis of her sex.

       34.     Plaintiff’s requests for relief are set forth below.

          AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                          (Retaliation)

       35.     Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

       36.     Plaintiff lodged complaints with Defendants regarding the discrimination and

hostile work environment to which she was subjected, and as such, engaged in protected activity

under Title VII.



                                                  7
                                                                      ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 8 of 9 PageID #: 8



       37.      Defendants retaliated against Plaintiff by, among other things, denying her requests

for training and subjecting her to defamation.

       38.      The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq.

       39.      Plaintiff’s requests for relief are set forth below.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:
        A. A judgment declaring that the practices complained of herein are unlawful and in

             violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e

             et seq.;

        B. All damages which Plaintiff has sustained as a result of Defendants’ conduct,

             including back pay, front pay, benefits, general and specific damages for lost

             compensation, and job benefits she would have received but for Defendants’

             discriminatory practices, and for emotional distress, humiliation, embarrassment, and

             anguish;

        C. Exemplary and punitive damages in an amount commensurate with Defendants’

             ability and so as to deter future malicious, reckless, and/or intentional conduct;

        D. Awarding Plaintiff the costs and disbursements incurred in connection with this

             action, including reasonable attorneys’ fees, expert witness fees and other costs;

        E. Pre-judgment and post-judgment interest, as provided by law;

        F. That the Court retain jurisdiction over Defendants until such time as it is satisfied that

             they have remedied the practices complained of and are determined to be in full

             compliance with the law; and

        G. Granting Plaintiff other and further relief as this Court finds necessary and proper.


                                                   8
                                                                       ORIGINAL COMPLAINT
      Case 4:19-cv-00438 Document 1 Filed 06/14/19 Page 9 of 9 PageID #: 9



Plaintiff also seeks injunctive relief, including, but not limited to:

         H. Training on the subject of employment discrimination and sexual harassment for all

             of Defendants’ employees;

         I. Implicit bias training for all managers conducted by reputable outside vendors;

         J. Supervisory discipline up to and including termination for any supervisor who engages

             in unlawful discrimination or harassment;

         K. Active monitoring of the work areas to ensure compliance with discrimination and

             harassment policies;

         L. Monitoring by the Court or a federal agency to ensure that Defendants comply with

             all injunctive relief; and


        Plaintiff further demands that she be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.


Dated: June 14, 2019                                    Respectfully submitted,



                                                        ________________________
                                                        Jay D. Ellwanger
                                                        Texas State Bar No. 24036522
                                                        jellwanger@equalrights.law
                                                        Esha Rajendran
                                                        Texas State Bar No.24105968
                                                        erajendran@equalrights.law
                                                        Ellwanger Law LLLP
                                                        8310-1 N. Capital of Texas Hwy.
                                                        Suite 190
                                                        Austin, Texas 78731
                                                        Telephone: (737) 808-2260
                                                        Facsimile: (737) 808-2262

                                                        COUNSEL FOR PLAINTIFF




                                                   9
                                                                         ORIGINAL COMPLAINT
